Title: General Orders, 25 October 1777
From: Washington, George
To: 



Head Quarters, Whitpain Township [Pa.] Octobr 25th 1777.
Braintree.Concord. Danvers.


The intention of a certificate upon pay Abstracts under the hands of the Brigadiers, was, that the truth of them should be made apparent, upon a comparison with the weekly returns, and unless the Brigadiers make such comparison, the signing their names is but an empty

form—The Commander in Chief therefore requires, that henceforward the Brigadiers, or officers commanding brigades that are without brigadiers, carefully compare the pay-abstracts, with the weekly returns, before they make a certificate concerning them.
The Commander in Chief orders that a weekly return be made, of each brigade, to morrow morning at ten o’clock without fail—The returns to be made with all possible exactness, and of those men returned on Command, their respective commands and the number on each, are to be pointed out—The General will look to the Brigadiers, or officers commanding brigades, for the punctual compliance with this order.
The Commander in Chief approves, the following sentences of a General Court Martial, held the 14th instant, whereof Colonel Brodhead was president, and orders them to be put in execution immediately.
Lieut. Nathaniel Ferris of Col. Swift’s regiment, charged with “Being drunk, and incapable of doing his duty, when the army engaged with the enemy on the 4th instant”—was found guilty and sentenced to be cashiered.
Lieut. Joseph Fish of Capt: Lee’s company, in Colo. Durkee’s regiment, charged with “Leaving the regiment and platoon, he belonged to, while on the march towards the enemy, on the night of the 3rd instant—and also with being much disguised with liquor” was acquitted of the first charge, but found guilty of being much disguised with liquor, and sentenced therefore, to be reprimanded, by the Brigadier General, in the presence of the officers of the brigade.
The General again congratulates the troops on the success of our arms—On Wednesday last a body of about 1200 Hessians, under the command of Count Donop, made an attack on Fort Mercer at Red-Bank, and after an action of 40 minutes were repulsed with great loss—Count Donop himself is wounded and taken prisoner, together with his Brigade Major, and about 100 other officers and soldiers, and about 100 were left dead on the field, and as they carried of[f] a great many of their wounded, their whole loss is probably at least 400: Our loss was trifling, the killed and wounded amounting only to about 32.
The next morning a number of the enemy’s ships came up, and attacked Fort Mifflin and the Gallies, and after a severe cannonade of several hours, the ships thought proper to retire, but in retiring a 64 Gun-ship—and a frigate ran aground and were burnt.
After Orders. The Court of enquiry, of which Genl Greene is president, is to sit to morrow morning at nine o’clock at the president’s quarters, to enquire into the conduct of Major General Stephen, on the march from the Clove to Schuylkill-falls—in the action of the

11th of September last on the Brandywine—and more especially in the action of the 4th instant at and about Germantown, on which occasions he is charged with “Acting unlike an officer”—Also into the charge against him, for “Drunkenness, or drinking so much, as to act frequently in a manner, unworthy the character of an officer.”
